Citation Nr: 0808133	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-24 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

What rating is warranted for a head scar since June 17, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from May 1974 to April 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia which, in pertinent part, continued 
the veteran's noncompensable rating for his head scar.  
Pursuant to the veteran's request, jurisdiction over the 
claims file was transferred to the RO in Atlanta, Georgia, 
after his change of residence.

A September 2007 RO letter informed the veteran that his 
requested Board hearing at the local RO (e.g., a Travel 
Board) was scheduled for November 5, 2007.  There is nothing 
in the claims file to indicate that the veteran did not 
receive the September 2007 letter, or any evidence the letter 
was returned to VA by the U.S. Postal Service as 
undeliverable.  The veteran failed to appear for his 
scheduled hearing, and the claims file contains no evidence 
that he requested the hearing be rescheduled.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2007).


FINDING OF FACT

The veteran's head scar is not manifested with at least one 
characteristic of disfigurement, or tenderness on 
examination.


CONCLUSION OF LAW

The requirements are not met for a compensable rating for a 
head scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800, 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

An August 2004 pre-decision RO letter notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain, and the need to submit 
all pertinent evidence in his possession.  Although the 
letter did not discuss how disability evaluations and 
effective dates are assigned, or set forth the rating 
criteria under which the veteran's scar is rated, the letter 
did inform him of the type lay and medical evidence that 
would show a worsening of his scar symptoms.  Further, the 
May 2005 Statement of the Case fully apprised him of the 
rating criteria used to rate his scar.  In his Notice of 
Disagreement, the veteran demonstrated actual knowledge of 
the criteria needed for a compensable rating by specifically 
disputing the examiner's assessment that his scar was not 
painful on examination.  Vazquez-Flores, No. 05-0355 slip op. 
at 12.  Finally, the July 2005 Supplemental Statement again 
apprised him of that information and readjudicated his 
claim.  While the veteran may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, the veteran sustained a laceration of the left 
parietemporal region in a tank accident during his active 
service.  A March 1978 rating decision granted service 
connection for a head scar and assigned a non-compensable 
rating under Diagnostic Code 7800.  His current claim was 
received by the RO on June 17, 2004.

As noted, scars of the head, face, or neck, are rated under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  That Code provides 
that for disfigurement of the head, face, or neck, a 10 
percent rating is assigned for disfigurement of the head, 
face, or neck with one characteristic of disfigurement.  A 30 
percent rating is assigned with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  38 C.F.R. 
§ 4.118.

Note 1 to Code 7800 lists the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118: (1) 
scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one- quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39 
sq. cm.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

The findings at both examinations did not note any of the 
symptomatology listed above to meet or approximate a 10 
percent rating.  The September 2004 VA fee-basis examination 
report notes the veteran told the examiner that his main 
symptom was tenderness of the scar.  Examination of the scar 
revealed it to be about 7 centimeters in length by 0.5 
centimeters.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, abnormal 
texture, or burn scars present.  The examiner noted that 
there was no change in the diagnosis, which was lacerating 
scar on the head, and that it had no affect on the veteran's 
daily activities.

In his Notice of Disagreement, the veteran asserted that he 
in fact told the examiner that his scar was tender to touch 
and sensitive.  He asserted the examination was inadequate 
because the examiner noted otherwise.  He was afforded 
another examination.

The June 2005 fee-basis examination report notes the veteran 
reported the same symptom as at the 2004 examination.  The 
findings on examination were essentially the same as at the 
2004 examination, except the examiner noted hypopigmentation 
of less than 6 square inches.  She noted that objective 
examination revealed no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hyperpigmentation, abnormal texture, or burn scars 
present.  The examiner also noted that the scar was not 
readily seen, as she had to separate the veteran's hair to 
visualize it.

The Board notes the finding of hypopigmentation, but the 
examiner specifically noted it was less than 6 square inches 
in area.  Diagnostic Code 7800 requires hypopigmentation to 
be of an area exceeding 6 square inches (39 sq cm) to 
constitute a characteristic of disfigurement and, thus, 
approximate a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note 1.  The veteran has not, and does 
not, dispute this finding.  As noted, his contention has been 
that his scar is tender on examination.

A superficial scar warrants a 10 percent evaluation if it is 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A superficial scar is defined as one 
not associated with underlying soft tissue damage.  Id., Note 
1.  The findings on examination at both examinations, 
however, specifically noted the absence of any objective 
tenderness of the scar.  In light of the medical findings, 
the Board is constrained to reject the veteran's assertions 
and find that his head scar more nearly approximates a non-
compensable rating.  38 C.F.R. § 4.7.  Thus, the benefit 
claimed on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a compensable rating for a head scar since 
June 17, 2004, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


